Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scot Smith on June 3rd 2021.

Claim 31 is cancelled.
Claims 1, 27 and 30 are amended as follows: 

1.	A medical device for apposing tissue and indicating to a user when tension is applied to the medical device, the medical device comprising: 
a surgical needle, and 
an elongate mesh suture having a first end attached to the surgical needle and a second end, wherein the elongate mesh suture comprises a mesh wall with multiple pores, each of the multiple pores having a pore size between 200 microns and 4 millimeters, 
wherein a tensile strength of the elongate mesh suture is selected to cause the multiple pores to at least partially close when a predefined tensile load is applied to the elongate mesh suture along an axial direction between the first end and the second end, and 
wherein at least partial closure of the multiple pores comprises a visual tension indicator configured to indicate to the user that an amount of tension applied to the elongate mesh suture is equal to or greater than the predefined tensile load[[.]]
wherein the visual tension indicator further comprises a change of color of the elongate mesh suture from a first color when the elongate mesh suture is not under tension to a second color when the elongate mesh suture is under tension   
  

27.	The medical device of claim 26, wherein the first rupture load is less than the second rupture load and the second rupture load is greater than the prede[[term]]fined tensile load.  

30.	The medical device of claim 1, wherein the elongate mesh suture comprises a first diameter when the elongate suture is not under tension and a second diameter when the predefined tensile load is applied, and wherein a change of the elongate suture from the first diameter to the second diameter comprises an additional visual tension indicator.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the medical device as recited in the allowed claims.  For example, Dumanian et al. (WO 2016/148904) disclose the medical device as made of record in the previous Office action but fail to disclose, inter alia, partial closure of multiple pores upon application of a predefined tensile load.  Although a color change of a suture may be known in the prior art, a suture tension indicator comprising both a color change and partial closure of pores is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771